Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-29 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
In claims 13, 18 and 24, the claimed limitations: “a control device configured to actuate the first cooling device” evokes 35 U.S.C. 112(f).  In the recitation the term “a control device” is a generic placeholder that is followed by the phrase “to actuate” is a function.
The same issue of the claimed limitations contain a generic placeholder, i.e. “a control device” is a generic placeholder that is followed by a recited function, for the following claims (emphasis added):
in claims 14, 20 and 26, the limitations of “said control device configured to actuate the fan”;
in claims 15, 21 and 27, “the control device is configured to determine a temperature”;
in claims 16, and 28, the limitations of “the control device is configured to determine at least one parameter”.
These claims respectively contain the limitations that evoke 35 U.S.C. 112(f) by reciting a generic placeholder “the control device” followed by respective functions, as listed above, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification (herein ‘spec’) to provide the structure, material or acts to support the claimed function.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The spec provides the following descriptions (emphasis added):
“[0009] According to an essential aspect of the present invention, the rotor-cooling apparatus has a control device by means of which the at least one cooling device is able to be actuated.”
[0010]… “wherein the control device is designed to actuate the fan motor for setting the cooling power.  ”
  [0017] Preferably, the control device is designed to determine a temperature of the permanent magnets and to set the cooling power in a manner dependent on the temperature of the permanent magnets.  
the control device is designed to determine a rotational speed of the rotor, a terminal voltage prevailing at the stator and/or a current flowing through the stator and to determine the temperature of the permanent magnets on the basis of a model, which model describes the temperature of the permanent magnets as a function of the rotational speed, of the terminal voltage and/or of the current.  
[0035] The rotor-cooling apparatus 8 also comprises a control device 22, by means of which the fan motor 20 of the fan 18 can be actuated.  The fan motor 20 can be activated and deactivated by means of the control device 22.  In this way, the volume flow of the cooling-air flow can be influenced.  Furthermore, a rotational speed of the fan motor 20 can be set with the aid of the control device 22.  It is also possible for the re-cooler 21 to be actuated by means of the control device 22.
[0038]…”the fan motor 20 is controlled by means of the control device 22 such that the fan motor 20 is deactivated or the rotational speed of the fan motor 20 is reduced.  It may also be provided that the control device 22 actuates the re-cooler 21 such that the cooling power provided by the re-cooler 21 and acting on the cooling-air flow is reduced.  	
These descriptions merely stating the functions of the control device, but fail to disclose the corresponding structure, e.g. structural components of the control device, and/or material, and/or functionally details of any controlling/controllably acts for performing these stated functions of the control device.  
Hence, even the claimed limitations of the above mentioned claims evoke invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the spec to provide the structure, material or acts to support the claimed function, while the spec itself also fails to 
As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  
Other claims included herein due to their respective dependencies to the above rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Note:  Please see the above section for detailed explanation for the listed rejected claims that are applicable in the following section of the Office Action.
Claims 13-29 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the claimed functions. 
For details, please see the above section for detailed explanation of the reason why claims 13-29 are rejected.
Therefore, claims 13-29 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Other claims included herein due to their respective dependencies to the above rejected claims.
MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
	The above are but a few specific examples of indefinite and functional or operational language used throughout these claims, and are only intended to illustrate the extensive revision required to overcome the rejection under 35 USC 112(a) and 35 USC 112(b).  
	Given the 35 USC 112 deficiencies set forth above, as well as a great deal of uncertainty as to the proper interpretation of the limitations of claims, particularly the claimed limitations evoking 35 U.S.C. 112(f), but the spec fails to provide written description to disclose the corresponding structure, material, or acts for performing these claimed functions of the claimed “control device” (i.e. the claimed “control device” is a generic placeholder without any structural components/material/functional acts being described in the spec) and to clearly link the structure, material, or acts to the claimed functions.  Therefore, it would not be proper to reject claims 13-29 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834